Appeal by defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered March 16, 1984, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err when it charged the jury that the sexual contact necessary in order to establish the crime of sexual abuse in the first degree could consist of contact made through the victim’s clothing as well as by direct contact (see, People v Scott, 124 AD2d 974).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.